Citation Nr: 0518778	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  00-24 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for varicose 
veins of the left leg ,claimed as a left leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.

This case comes to the Board of Veterans'Appeals (Board) on 
appeal from an October 2000 decision by the VA RO in 
Providence, Rhode Island.  During the course of this appeal, 
in August 2001, the RO found that new and material evidence 
had been received and reopened the veteran's claim for 
service connection for varicose veins (claimed as a left leg 
condition), but denied the claim on the merits. 

The veteran was scheduled for a travel board hearing before a 
member of the Board in May 2005, however, the veteran failed 
to show.

The Board points out that whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed by the Board before the underlying claim may be 
considered.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Therefore, regardless of the RO's action, the Board 
must initially address the question of whether "new and 
material" evidence has been presented sufficient to reopen 
the claim for left eye disability.  Therefore, in accordance 
with the prevailing law, the issue of service connection for 
varicose veins (claimed as a left leg condition) has been 
recharacterized on the title page.


FINDINGS OF FACT

1.  The May 1948 rating decision denying the veteran's claim 
of entitlement to service connection for varicose veins, left 
leg, is final.

2.  Evidence received since the unappealed May 1948 denial of 
the claim of service connection for varicose veins, left leg, 
bears directly and substantially upon the specific matter 
under consideration and is so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.

3.  Varicose veins of the left leg, first diagnosed in 1961, 
are not of service origin or related to any incident of 
service. 


CONCLUSIONS OF LAW

1.  The May 1948 RO decision that denied the claim of service 
connection for varicose veins, left leg is final.  38 
U.S.C.A. § 7105(c)(West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2004).

2.  New and material evidence sufficient to reopen the 
previously denied claim of entitlement to service connection 
for varicose veins, left leg, has been received and the 
veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).
 
3.  Varicose veins of the left leg, claimed as a left leg 
disorder, were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
course of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board notes that the provisions of 38 
C.F.R. § 3.156(a) regarding new and material claims were 
amended effective August 29, 2001.  These amendments are 
effective only on claims received on or after August 29, 
2001, and are, thus, not relevant in the instant case.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate the claim on appeal. He was provided 
with a copy of the October 2000 rating action, a November 
2000 statement of the case, as well as supplemental 
statements of the case in November 2001 and August 2003.  

These documents, collectively, provide notice of the law and 
governing regulations, the reasons for the determinations 
made regarding the claims, and the evidence, which has been 
received in this regard.  In a letter dated in February 2001, 
the veteran was notified of the VCAA, and the information and 
evidence needed to establish his claims, and what evidence 
the VA would attempt to obtain on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  In August 2004, the veteran's representative stated 
no new evidence of record.  All available pertinent records 
identified have been obtained and associated with the claims 
folder, including a VA medical opinion rendered in October 
2001.  The representative requested that an opinion be 
obtained from a VA specialist 

The Board notes that the February 2001 letter was mailed to 
the appellant subsequent to the appealed rating decision in 
violation of the VCAA.  The Board, however, finds that in the 
instant case the appellant has not been prejudiced by this 
defect.  In this regard, the Board finds that the appellant 
was provided notice of the division of responsibility in 
obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The evidence of record at the time of the May 1948 RO 
decision, which denied service connection for varicose veins, 
left leg, is briefly summarized.  Service medical records are 
negative for evaluation, treatment or diagnosis of varicose 
veins.  The veteran was treated for acute cellulites and 
dermatitis in 1945.  He was hospitalized from July 1 to July 
10, 1945, for treatment of cellulites, non-suppurative, acute 
of the left lower leg, cause undetermined and was returned to 
full duty.  On discharge examination in February 1946, 
varicose veins were reported as none.

In May 1946 and July 1947 the veteran underwent VA 
examinations for disabilities not in issue.  The veteran 
received treatment at VA, private, and military facilities 
during 1947 and 1948 for several problems.  No reference was 
made to varicose veins of the left leg.  

By a statement dated April 1948, the veteran stated that at 
the time he applied for service-connected disabilities, he 
neglected to include a leg condition.  He stated that while 
stationed at Biak Dutch East Indies he was treated at the 
Ninth General Hospital for a leg condition.  About five 
months ago, varicose veins broke out on his left leg and as 
his left leg was swollen for two or three weeks while he was 
hospitalized, he was sure this present condition was a result 
of the same. 

In a May 1948 rating decision, the RO denied service 
connection for varicose veins, left leg on the basis that 
there was no record of treatment in service for varicose 
veins and the condition was not noted on examination at 
discharge.  The veteran was notified of that decision and of 
his appellate rights, but did not file a timely appeal.  
Thus, that decision is final.  See 38 U.S.C.A. § 7105 (West 
2002).  

Subsequently received were private medical records dated in 
1949 reflecting that the veteran received treatment for a 
variety of conditions including chronic lumbosacral strain, 
chronic tonsillitis and nasal obstruction.  Such records are 
negative for treatment of varicose veins or a left leg 
disorder.  Also received were military dispensary records 
showing treatment for dermatitis of the trunk.  A VA 
examination of the back in March 1950 showed no pertinent 
abnormality.  Received in October 1950 was a military dental 
record.
 
During a September 1961 VA examination the examiner noted 
left long saphenous vein, moderate.  Elastic stockings were 
not necessary.  An operation was not recommended.  There was 
a diagnosis of varicose veins left leg, moderate severity.

VA outpatient records from 1988 to 2001 reflect treatment for 
various disorders, to include varicose veins.    

In a March 2000 note from a private physician, Dr. R.J.G, 
M.D., the physician stated that the veteran had left leg 
varicose vein surgery in October 1979.  The doctor said that 
the veteran gave a history of severe cellulites in this leg 
in New Guinea in 1945 with 15 days hospitalization.  The 
doctor wrote that it was possible that this was the basis for 
development of varicose veins.  

In a June 2000 letter, Dr. G. stated that he first saw the 
veteran in 1979.  The veteran stated that he had had varicose 
veins for "several years: with aching on walking."  The 
veteran also gave a history of cellulites of the left leg 
while in the service in 1944-45.  He underwent stripping of 
varicose veins in October 1979.  He had an uneventful post-
op, course and returned to work normally.  The doctor saw the 
veteran intermittently since that time for treatment of 
hypertension, and several episodes of minor trauma - 
unrelated to his leg, as well as upper respiratory symptoms 
and depressive episodes.  He was then not seen at all from 
1991 until 2000, and the veteran reported that he had been 
followed by the VA.  

During an October 2001 VA examination, the veteran stated 
that he had cellulites in the left leg in World War II.  He 
was in the hospital for 15 days.  He was then returned to 
full duty.  The examiner noted that in looking through his 
claim file, "we see that the cellulites was a mild case".  
The veteran has had no more trouble with his cellulites.  The 
examiner stated that the veteran was somewhat vague about the 
onset of his varicose veins.  The veteran believed that the 
varicose veins were caused by the cellulites.  The veins were 
operated on five years ago.  Dr. G. at St. Lukes operated on 
his left leg.  He said his left leg became weak.  

The examiner found in the veteran's left leg, one varicose 
vein, in the greater saphenous system.  It was about 0.25 
centimenters throughout.  The incisions from the varicose 
vein surgery could not be found.  There was mild brawny 
discoloration of the left lower leg.  There was no swelling, 
no edema.  There was no evidence of past ulceration, present 
ulceration or possible future ulceration.  There was no 
residual evidence of the cellulites.  The veteran was noted 
as wearing lightweight elastic stockings.  

The examiner noted that the cellulites was a mild case and 
cleared up with return to full duty within 15 days.  The 
examiner stated he did not believe that the varicose veins 
were caused by the cellulites.  The examiner stated that Dr. 
G. made a weak statement to that effect, but he had not 
followed it up when he was asked to explain.  Cellulites 
(history of) and varicose veins did not interfere with the 
veteran's activities of daily living.  He walked with a rapid 
gait with no limp.  The examiner stated that in looking 
through the general remarks, apparently the appellant gave a 
history of severe cellulites, but this was a mild cellulites 
according to the record.  He stated that Dr. G. said it was 
possible that this was the basis for the development of 
varicose veins, but he gave no rationale, no explanation, a 
simple statement apparently as requested by the patient.  The 
appellant does have a varicose vein condition in the left 
leg.  There is no evidence of varicose veins in the right 
leg.  

The examiner wrote that he thinks that the varicose veins 
were not related to the cellulites.  In responding to the 
request for a complete rationale, the examiner stated it is 
difficult to rationalize a negative.  There is no 
relationship between the two conditions.  The rationale, 
briefly, is that there is no reason at present or in the 
lustery to suspect that the two are connected.  The examiner 
diagnosed a history of cellulites in World War II, mild.  He 
also diagnosed varicose veins left leg, operated patient says 
five years ago (but records indicate differently). 

Analysis

New and material evidence for service connection for varicose 
veins

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

After reviewing the record the Board finds that the medical 
evidence received since the May 1948 RO determination is new 
and material in that it contains a private medical statement 
indicating it was possible the veteran's in-service 
cellulites was the basis for the development of varicose 
veins.
 
Accordingly, the claim of entitlement to service connection 
for varicose veins (claimed as a left leg condition), is 
reopened.  See 38 C.F.R. § 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).  Once a claim is reopened, the Board 
must consider the veteran's claim of entitlement to service 
connection for varicose veins (claimed as a left leg 
condition) on a de novo basis.

Service connection for varicose veins (claimed as a left leg 
condition)

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2004).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Service medical records, while showing treatment for 
cellulitis of the left leg do not document any treatment, 
evaluation or diagnosis of varicose veins.  The veteran first 
complained of varicose veins in an April 1948 statement 
indicating that he was treated for varicose veins in November 
1947.  The Board notes that these records are unavailable.  
Regardless, this is still more than one year and a half 
following service. Additionally, the ensuing post service 
medical records are silent for varicose veins until September 
1961, many years after service.  

Dr.G., in a March 2000 opinion, stated that the veteran gave 
a history of severe cellulites in his left leg in service in 
1945, with 15 days of hospitalization.  However, Dr. G. only 
stated that it was possible that this was the basis for 
development of varicose veins.  Dr. G. did not review the 
service medical records and based his opinion on the history 
as set forth by the veteran.  He did not provide the basis 
for the opinion.  See, e.g., LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Additionally, the Board finds that the use 
of the word possible is speculative in nature.  

More persuasive, in the Board's opinion, is the October 2001 
VA examination report by a VA physician.  The VA physician 
reviewed the veteran's claims file and found no residual 
evidence of the in-service cellulites.  The VA physician 
disagreed with the veteran's statements that he had severe 
cellulites citing to the claims file that shows the 
cellulites was a mild case.  The VA examiner opined that Dr. 
G. gave a weak statement, with no explanation and noted that 
he did not follow up when asked to explain.  The VA examiner 
reported that he did not think the varicose veins were 
related to the cellulites.  There is no relationship between 
the two conditions.  Although the examiner stated it was 
difficult to rationalize a negative, he provided that there 
is no reason at present or in the lustery to suspect that the 
two are connected.  In view of the above the Board places 
more probative value on the VA examiners' opinions as opposed 
to the veteran's private physician.

While the veteran may sincerely believe that his varicose 
veins, claimed as a left leg condition, was caused by the 
acute in-service cellulites, it is well established that, as 
a layperson, he is not considered capable of opining on 
matters requiring medical knowledge.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Accordingly the Board finds that 
service connection is not warranted

As the preponderance of the evidence is against the claim for 
service connection for varicose veins (claimed as a left leg 
condition), the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for varicose veins, claimed as a left leg 
condition, is denied.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


